Exhibit PURCHASE AGREEMENT THIS PURCHASE AGREEMENT, dated as of April 25, 2008, is entered into by and among Inform Worldwide Holdings, Inc., a Florida corporation with headquarters located at 2501 North Green Valley Parkway, Suite 111, Henderson, Nevada 89014 (the “Company”), and PROFESSIONAL OFFSHORE OPPORTUNITY FUND LTD. and any additional purchasers whose signatures appear at the conclusion of this agreement (collectively, the “Purchaser”). W I T N E S S E T H: WHEREAS, the Company and the Purchaser are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States
